DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skoda (USPGPUB 2020/0137570).
 	Regarding claim 1, Skoda discloses a controlled dispensing system comprising: 
a dispensing fixture (110) having or in communication with a display screen (102,104,410); 
a scanning device (102,104) communicatively coupled to the dispensing fixture (see Figure 1); 
one or more processors (112,420) and memory storing one or more programs to be executed by the one or more processors, the one or more programs including instructions for: 
obtaining via the scanning device one or more identifiers (114) of one or more respective controlled products requested for dispensing by the dispensing fixture (see “a request to unlock” in paragraph [0042]); 
updating a user interface (104) on the display screen based on the obtaining of the one or more identifiers (see “overuse signal” in paragraph [0032]); 
determining whether the one or more controlled products meet a bulk limit associated with the one or more controlled products for dispensing (see paragraph [0031]);
obtaining via the scanning device consumer identification information (see paragraph [0041]);
determining whether the consumer identification information meets an age threshold and/or an identity requirement associated with the one or more controlled products (see paragraph [0041]); and 
in accordance with a determination that (i) the one or more controlled products meet the bulk limit for dispensing (see “unlock date” in paragraph [0032]), and (ii) the consumer identification information meets the age threshold and/or the identity requirement (see paragraph [0033]), transmitting a dispensing instruction to the dispensing fixture to dispense the one or more controlled products (see paragraph [0034]).
	Regarding claim 2, Skoda discloses the controlled dispensing system of claim 1, wherein the one or more programs further include instructions for: 
obtaining authentication information for validating dispensing of the one or more controlled products (see paragraph [0025]); and 
determining validity of the authentication information (see paragraph [0025]); 
wherein transmitting the dispensing instruction is further in accordance with a determination that the authentication information is valid (see paragraphs [0025] and [0028]).
	Regarding claim 3, Skoda discloses the controlled dispensing system of claim 1, wherein the one or more programs further include instructions for: 
displaying on the user interface a plurality of quantity affordances associated with the one or more respective controlled products (see “the number of times the user may use the nicotine dispenser 110 during a period of time” in paragraph [0031]); and 
displaying on the user interface an availability indicator (see “a policy” in paragraph [0049]) for each of the plurality of quantity affordances, wherein the availability indicator for each of the plurality of quantity affordances (i) is based on respective bulk limit determinations, and (ii) is updated in accordance with subsequently selected quantity affordances and corresponding updated bulk limit determinations (see paragraph [0049]).
	Regarding claim 4, Skoda discloses the controlled dispensing system of claim 3, wherein: 
the respective bulk limit determinations are based on respective comparisons of requested product quantities to quantity limits for requested products (see “compare the number of uses of the nicotine dispenser 110 to the number of uses specified in the predetermined use threshold to detect overuse” in paragraph [0031]); and 
the quantity limits (see “amount of nicotine dispensed” in paragraph [0030]) limit how many products may be dispensed for a particular dispensing operation (see “If the processor 112 of the nicotine dispenser 110 detects overuse, the processor 112 lock the use of the nicotine dispenser 110 to prevent further overuse” in paragraph [0032]).
	Regarding claim 7, Skoda discloses a method, comprising: 
at a controlled dispensing system (see Figure 1) including a dispensing fixture (11) having or in communication with a display screen (102,104,410), a scanning device (102,104) communicatively coupled to the dispensing fixture (see Figure 1), and one or more processors (112,420) and memory:
obtaining via the scanning device one or more identifiers (114) of one or more respective controlled products requested for dispensing by the dispensing fixture (see “a request to unlock” in paragraph [0042]);
updating a user interface on the display screen based on the obtaining of the one or more identifiers (see “overuse signal” in paragraph [0032]); 
determining whether the one or more controlled products meet a bulk limit associated with the one or more controlled products for dispensing (see paragraph [0031]);
obtaining via the scanning device consumer identification information (see paragraph [0041]);
determining whether the consumer identification information meets an age threshold and/or an identity requirement associated with the one or more controlled products (see paragraph [0041]); and 
in accordance with a determination that (i) the one or more controlled products meet the bulk limit for dispensing (see “unlock date” in paragraph [0032]), and (ii) the consumer identification information meets the age threshold and/or the identity requirement (see paragraph [0033]), transmitting a dispensing instruction to the dispensing fixture to dispense the one or more controlled products (see paragraph [0034]).
	Regarding claim 8, Skoda discloses the method of claim 7, further comprising:
obtaining authentication information for validating dispensing of the one or more controlled products (see paragraph [0025]); and
determining validity of the authentication information (see paragraph [0025]);
wherein transmitting the dispensing instruction is further in accordance with a determination that the authentication information is valid (see paragraphs [0025] and [0028]).
	Regarding claim 9, Skoda discloses the method of claim 7, further comprising:
displaying on the user interface a plurality of quantity affordances associated with the one or more respective controlled products (see “the number of times the user may use the nicotine dispenser 110 during a period of time” in paragraph [0031]); and
displaying on the user interface an availability indicator (see “a policy” in paragraph [0049]) for each of the plurality of quantity affordances, wherein the availability indicator for each of the plurality of quantity affordances (i) is based on respective bulk limit determinations, and (ii) is updated in accordance with subsequently selected quantity affordances and corresponding updated bulk limit determinations (see paragraph [0049]).
	Regarding claim 10, Skoda discloses the method of claim 9, wherein:
the respective bulk limit determinations are based on respective comparisons of requested product quantities to quantity limits for requested products (see “compare the number of uses of the nicotine dispenser 110 to the number of uses specified in the predetermined use threshold to detect overuse” in paragraph [0031]); and
the quantity limits (see “amount of nicotine dispensed” in paragraph [0030]) limit how many products may be dispensed for a particular dispensing operation (see “If the processor 112 of the nicotine dispenser 110 detects overuse, the processor 112 lock the use of the nicotine dispenser 110 to prevent further overuse” in paragraph [0032]).
	Regarding claim 13, Skoda discloses a non-transitory computer readable storage medium storing one or more programs configured for execution by a controlled dispensing system, the one or more programs including instructions for:
obtaining via a scanning device of the controlled dispensing system one or more identifiers of one or more respective controlled products requested for dispensing by a dispensing fixture of the controlled dispensing system (see “a request to unlock” in paragraph [0042]);
updating a user interface on the display screen based on the obtaining of the one or more identifiers (see “overuse signal” in paragraph [0032]);
determining whether the one or more controlled products meet a bulk limit associated with the one or more controlled products for dispensing (see paragraph [0031]);
obtaining via the scanning device consumer identification information (see paragraph [0041]);
determining whether the consumer identification information meets an age threshold and/or an identity requirement associated with the one or more controlled products (see paragraph [0041]); and
in accordance with a determination that (i) the one or more controlled products meet the bulk limit for dispensing (see “unlock date” in paragraph [0032]), and (ii) the consumer identification information meets the age threshold and/or the identity requirement (see paragraph [0033]), transmitting a dispensing instruction to the dispensing fixture to dispense the one or more controlled products (see paragraph [0034]). 
	Regarding claim 14, Skoda discloses the non-transitory computer readable storage medium of claim 13, wherein the one or more programs further include instructions for:
obtaining authentication information for validating dispensing of the one or more controlled products (see paragraph [0025]); and
determining validity of the authentication information (see paragraph [0025]);
wherein transmitting the dispensing instruction is further in accordance with a determination that the authentication information is valid (see paragraphs [0025] and [0028]).
	Regarding claim 15, Skoda discloses the non-transitory computer readable storage medium of claim 13, wherein the one or more programs further include instructions for:
displaying on the user interface a plurality of quantity affordances associated with the one or more respective controlled products (see “the number of times the user may use the nicotine dispenser 110 during a period of time” in paragraph [0031]); and 
displaying on the user interface an availability indicator (see “a policy” in paragraph [0049]) for each of the plurality of quantity affordances, wherein the availability indicator for each of the plurality of quantity affordances (i) is based on respective bulk limit determinations, and (ii) is updated in accordance with subsequently selected quantity affordances and corresponding updated bulk limit determinations (see paragraph [0049]).
	Regarding claim 16, Skoda discloses the non-transitory computer readable storage medium of claim 15, wherein:
the respective bulk limit determinations are based on respective comparisons of requested product quantities to quantity limits for requested products (see “compare the number of uses of the nicotine dispenser 110 to the number of uses specified in the predetermined use threshold to detect overuse” in paragraph [0031]);; and
the quantity limits (see “amount of nicotine dispensed” in paragraph [0030]) limit how many products may be dispensed for a particular dispensing operation (see “If the processor 112 of the nicotine dispenser 110 detects overuse, the processor 112 lock the use of the nicotine dispenser 110 to prevent further overuse” in paragraph [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoda (USPGPUB 2020/0137570) as applied to claims 1-4, 7-10, and 13-16 above, and further in view of Rose (USPGPUB 2021/0176240).
	Regarding claim 5, Skoda discloses the controlled dispensing system of claim 1. However, he does not disclose a system wherein the one or more programs further include instructions for: 
evaluating a risk threshold based on a risk score associated with the consumer identification information; 
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation.
Rose discloses a system wherein the one or more programs further include instructions for: 
evaluating a risk threshold based on a risk score associated with the consumer identification information (see paragraphs [0243]-[0245]); 
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation (see paragraph [0248]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Skoda by including the above noted instructions, as disclosed by Rose, for the purpose of enabling dispensing features in exchange for virtual currency (see paragraph [0248]).
	Regarding claim 6, Skoda in view of Rose disclose the controlled dispensing system of claim 5. Furthermore, Rose discloses a system wherein the one or more programs further include instructions for: 
updating the risk score associated with the consumer identification information based on the dispensing of the one or more controlled products (see paragraph [0200]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Skoda by including the above noted instructions, as disclosed by Rose, for the purpose of enabling dispensing features in exchange for virtual currency (see paragraph [0248]), which includes updating a prior trust score (see paragraph [0200]).
	Regarding claim 11, Skoda discloses the method of claim 7. However, he does not disclose a method further comprising:
evaluating a risk threshold based on a risk score associated with the consumer identification information;
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation. 
Rose discloses a method further comprising:
evaluating a risk threshold based on a risk score associated with the consumer identification information (see paragraphs [0243]-[0245]);
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation (see paragraph [0248]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Skoda by including the above noted steps, as disclosed by Rose, for the purpose of enabling dispensing features in exchange for virtual currency (see paragraph [0248]).
	Regarding claim 12, Skoda in view of Rose disclose the method of claim 11. Furthermore, Rose discloses a method further comprising:
updating the risk score associated with the consumer identification information based on the dispensing of the one or more controlled products (see paragraph [0200]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Skoda by including the above noted steps, as disclosed by Rose, for the purpose of enabling dispensing features in exchange for virtual currency (see paragraph [0248]), which includes updating a prior trust score (see paragraph [0200]).
	Regarding claim 17, Skoda discloses the non-transitory computer readable storage medium of claim 13. However, he does not disclose a non-transitory computer readable storage medium wherein the one or more programs further include instructions for: 
evaluating a risk threshold based on a risk score associated with the consumer identification information;
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation.
Rose discloses a non-transitory computer readable storage medium wherein the one or more programs further include instructions for: 
evaluating a risk threshold based on a risk score associated with the consumer identification information (see paragraphs [0243]-[0245]); 
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation (see paragraph [0248]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the non-transitory computer readable storage medium disclosed by Skoda by including the above noted instructions, as disclosed by Rose, for the purpose of enabling dispensing features in exchange for virtual currency (see paragraph [0248]).
	Regarding claim 18, Skoda in view of Rose disclose the non-transitory computer readable storage medium of claim 17. Furthermore, Rose discloses a non-transitory computer readable storage medium wherein the one or more programs further include instructions for: 
updating the risk score associated with the consumer identification information based on the dispensing of the one or more controlled products (see paragraph [0200]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the non-transitory computer readable storage medium disclosed by Skoda by including the above noted instructions, as disclosed by Rose, for the purpose of enabling dispensing features in exchange for virtual currency (see paragraph [0248]), which includes updating a prior trust score (see paragraph [0200]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
9/23/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655